 Case: 4:19-cv-00333-JCH Doc. #: 38 Filed: 06/11/20 Page: 1 of 1 PageID #: 153



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JAMES FALKE.                                 )
          Plaintiffs,                        )
                                             )
vs.                                          )      No: 4:19-cv-00333
                                             )
ST. CHARLES COUNTY,                          )
  MISSOURI, et. al,                          )
           Defendants.                       )

      JOINT STIPULATION OF DISMISSAL OF DEFENDANTS WITH PREJUDICE

       COMES NOW Plaintiff, James Falke, by and through counsel, and Defendants, St.

Charles County, Missouri, Larry Crawford, Daniel Keen, and Michael Crane (“Defendants”), by

and through counsel, pursuant to Federal Rules of Civil Procedure 41(a)(1)(A), hereby stipulate

and agree that the above-captioned action against all Defendants is dismissed with prejudice.

Each party to bear their own costs.

                                      Respectfully Submitted

PLEBAN & PETRUSKA LAW, LLC                        ST. CHARLES COUNTY COUNSELOR
By:            /s/ J.C. Pleban                    By: ___/s/Drew A. Heffner____
J.C. Pleban, MO Bar No. 63166                     Drew A. Heffner, E.D. #54873MO
jc@plebanlaw.com                                  Associate County Counselor
Benjamin P. Kates                                 100 North Third Street
bkates@plebanlaw.com                              St. Charles, Missouri 63301
2010 South Big Bend Blvd.                         Telephone:     636/949-7540
St. Louis, MO 63117                               Facsimile:     636/949-7541
(314) 645-6666 - Telephone                        Email: dheffner@sccmo.org
(314) 645-7376 - Facsimile                        Attorney for Defendants
Attorneys for Plaintiff

                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and accurate copy of the foregoing was sent
to all counsel of record via email this 11th day of June, 2020.


                                             __/s/ J.C. Pleban            ______________
